Citation Nr: 1512294	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-25 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a renal disability, claimed as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Eric Wimberger, Attorney at Law


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to June 1970.  This matter is before to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In September 2013 and December 2014, the case was remanded (by a Veterans Law Judge other than the undersigned) for further development.  It is now reassigned to the undersigned.


FINDING OF FACT

Medication prescribed for treatment of the Veteran's service-connected diabetes is reasonably shown to have been a causal factor for his recurrent episodes of acute renal failure (which, in turn, may reasonably be found to constitute a chronic renal disability).


CONCLUSION OF LAW

Service connection for a renal disability as secondary to service connected diabetes mellitus, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in this case.  However, as the benefit sought is being granted, there is no need to belabor the impact of the VCAA on the matter, as any VCAA-mandated notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection on a secondary basis is warranted for a claimed disability that was caused or aggravated by a disability which is already service-connected. 

Substantiating a secondary service connection claim requires evidence of: (1) a disability for which service connection is sought; (2) an already service-connected; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  38 C.F.R. 
§ 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of renal problems.  There is no separation examination available for review.  Notably, there is no evidence in the record (or allegation) that a renal disability was manifested during service or within one year postservice.

January 2010 private treatment records show that about one month following an appendectomy, the Veteran sought treatment for severe diarrhea and was referred to Theda Clark Medical Center to address acute kidney injury/acute renal failure.  The assessment was acute renal failure with an anion gap metabolic acidosis, with the most likely cause being diarrhea.  Treatment included aggressive hydration of the Veteran.  On discharge, it was noted that the Veteran had acute renal failure most likely related to prerenal azotemia which was caused by having profuse diarrhea while taking ACE inhibitors/hydrochlorothiazide and nonsteroidal anti-inflammatory drugs.  A January 2010 renal ultrasound was normal.  A January 2010 VA treatment record shows the Veteran was seen for a follow-up of his renal failure and reported being much better. 

On March 2010 VA examination, it was noted that the Veteran had diabetes mellitus diagnosed in 2007.  In January 2010 he was hospitalized for acute renal failure.  The January 2010 examiner noted that Veteran was found to be taking several prescription medications, including Metformin; that cause for the acute renal failure was unknown and of a very sudden onset; and that the renal failure had since been corrected and the Veteran was stable and asymptomatic.  The examiner opined that it was less likely than not that the Veteran's acute renal failure was caused or aggravated by his service-connected diabetes mellitus as the clinical picture and clinical course were not consistent with progressive renal failure, secondary to diabetes.  However, the examiner noted that the acute renal failure could have been due to Metformin (a medication used for diabetic blood sugar control) as it is known to cause acute renal failure (emphasis added).  

In October 2011, the Veteran was again hospitalized for diarrhea with renal failure.  Private treatment records show he reported experiencing diarrhea and stomach flu symptoms about a week earlier.  The assessment was acute renal failure, likely pre-renal from hypovolemia from the diarrhea; the Veteran was treated with intravenous hydration.  A November 2011 VA treatment record notes the Veteran's earlier hospitalization for acute renal failure, thought to be secondary to dehydration secondary to a urinary tract infection and diarrhea.  The Veteran reported feeling fine and drinking well. 

On July 2012 VA examination, it was noted that the Veteran had been hospitalized for acute renal failure triggered by diarrhea which then improved, and his labwork did not show chronic renal failure.  The examiner indicated there was no evidence of renal dysfunction and concluded that the Veteran did not have chronic renal failure.

A July 2012 VA treatment record shows that the Veteran inquired whether his kidney/renal problems were related to his diabetes mellitus.  An August 2012 VA treatment record notes that Dr. Ramos reviewed the Veteran's chart and stated that he cannot connect the kidney problems to diabetes, as the episodes were preceded by diarrhea and related to dehydration.  

A March 2013 VA treatment record notes that the Veteran has had 2 past episodes of acute renal failure that required hospitalization and that during both episodes, the Veteran was on Metformin.  It was noted that documenting an adverse reaction to this medication may want to be considered.  Subsequent March 2013 VA treatment records show Metformin was added Veteran's list of allergies/adverse reactions due to renal failure requiring hospitalization.

On November 2013 VA examination, the examiner noted the Veteran's history of recurrent acute renal failure and that he was hospitalized in January 2010 when it was felt that his acute renal failure was a result of pre-renal azotemia and diarrhea as well as acute tubular necrosis from severe volume depletion, blood pressure medications, and non-steroidal anti-inflammatory medications, and was treated with aggressive rehydration before being discharged with near normal renal function.. The examiner also noted the October 2011 hospitalization when the Veteran again had a history of diarrhea, and again it was felt that his acute renal failure was secondary to dehydration due to diarrhea and was treated with aggressive rehydration.  Kidney function tests in October 2013 and November 2013 were normal.  The examiner found that it is less likely than not that the Veteran's prior kidney disability, including recurrent acute renal failure, was caused or aggravated by his service-connected disability.  

The Veteran has established service connection for diabetes mellitus.  While the Veteran's acute episodes of renal failure resolved, the recurring nature of such episodes reasonably establishes that the problem is a chronic one that requires monitoring.  The record shows that the Veteran has had Metformin prescribed for control of his diabetes.  Medical evidence in the record (the opinion of the 2010 VA examiner) reasonably shows that his use of Metformin has identified as an etiological factor for his development of acute renal failure.  Resolving reasonable doubt in his favor as required (38 C.F.R. § 3.102) the Board finds that the criteria for establishing secondary service connection are met, and secondary service connection for a renal disability is warranted.  [The Board is aware that a chronic renal disability is not shown by the most recent clinical findings.  However, the Board finds that such disability was reasonably shown during the pendency of this claim.]   


ORDER

Service connection for a renal disability as secondary to service-connected diabetes mellitus is granted. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


